UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

AMY CAMERON,
                                                                DECISION AND ORDER
                                        Plaintiff,
v.                                                              18-cv-01473-LJV-JJM

UNITED PARCEL SERVICE, INC. (“UPS”),

                              Defendant.
_________________________________________


                Before the court is the parties’ joint motion [15]1 seeking a 60-day extension of

the remaining deadlines of my February 13, 2019 Case Management Order (“CMO”) [13]. For

the following reasons, that motion is reluctantly denied.



                                          DISCUSSION

                I am no fan of CMOs. I trust counsel to progress their cases as they see fit,

resorting if necessary to the remedies under Fed. R. Civ. P. (“Rule”) 37 to move the case along.

But I do not make the Rules. Rule 16(b)(1) states that the court “must issue a scheduling order”,

and “federal courts have no more discretion to disregard [a] Rule’s mandate than they do to

disregard constitutional or statutory provisions”. Bank of Nova Scotia v. United States, 487 U.S.

250, 255 (1988).

                Nor am I free to disregard Rule 16(b)(4), which states that “[a] schedule may be

modified only for good cause and with the judge’s consent” (emphasis added). My CMO

reminded the parties of that “a finding of ‘good cause’ depends on the diligence of the moving



1
         Bracketed references are to CM/ECF docket entries. Unless otherwise indicated, page references
are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.
party”. [8], p. 3 (citing Parker v. Columbia Pictures Industries, 204 F.3d 326, 340 (2d Cir.

2000)). “Good cause exists where the moving party is unable to comply with a required deadline

despite the exercise of due diligence.” George v. City of Buffalo, 789 F. Supp. 2d 417, 425

(W.D.N.Y. 2011); Parker, 204 F.3d at 340.

               The motion states that the parties “spent the . . . month [after the April 26, 2019

initial mediation] in discussions with each other and the mediator . . . in an attempt to amicably

resolve this matter”, and that “[d]ue to these protracted discussion, the formal discovery process

has been delayed”. [15], p. 1. However, both the CMO and this court’s Alternative Dispute

Resolution (“ADR”) Plan make clear that mediation does not furnish good cause for an extension

of CMO deadlines. See CMO [13], ¶12 (“[t]he continuation of mediation sessions shall not delay

or defer other dates set forth in this Case Management Order”); ADR Plan, §4.1(c) (“[t]he

referral of a case to ADR does not delay or defer other dates established in the Scheduling

Order”).

               In any event, even if participation in mediation could permissively delay the

deadlines of the CMO, the parties offer no explanation as to what discovery occurred in the

approximately two months preceding the initial mediation or in the last two months since their

settlement discussions concluded. Nor do they offer any explanation as to why they could not

have pursued discovery during those periods.

               The fact that both parties are requesting the extension is also irrelevant. See

Century 21 Real Estate LLC v. Camden Securities, Inc., 2013 WL 12058576, *2 (C.D. Cal.

2013) (“the fact that the plaintiffs allegedly do not oppose the requested extension does nothing

to show actual good cause for the extension”); Shemendera v. First Niagara Bank N.A., 288

F.R.D. 251, 253 (W.D.N.Y. 2012) (“the absence of prejudice to the non-moving party . . . does



                                                -2-
not satisfy the good cause requirement”); 3 Moore’s Federal Practice §16.14[1][b] (Mattthew

Bender 3d ed. 2019) (“The existence or degree of prejudice . . . is irrelevant to the moving

party’s exercise of diligence and does not show good cause”).



                                       CONCLUSION

               If it were solely up to me, I would not hesitate to grant the requested extension.

However, “[m]y discretion to grant that relief is limited by Rule 16(b)(4), which requires ‘good

cause’ for an extension”. Shemendera, 288 F.R.D. at 253. Since good cause has not been shown,

defendants’ motion [15] is denied, and the current CMO deadlines remain in effect.

Notwithstanding those deadlines, the parties are free to conduct further discovery at such times

and upon such terms as they may agree, but they may not seek the court’s assistance in doing so.

SO ORDERED.

Dated: August 1, 2019


                                                  /s/ Jeremiah J. McCarthy
                                                  JEREMIAH J. MCCARTHY
                                                  United States Magistrate Judge




                                                -3-
